Name: 95/319/EC: Commission Decision of 12 July 1995 setting up a Committee of Senior Labour Inspectors
 Type: Decision
 Subject Matter: social affairs;  labour law and labour relations;  EU institutions and European civil service;  organisation of work and working conditions;  executive power and public service
 Date Published: 1995-08-09

 9.8.1995 EN Official Journal of the European Communities L 188/11 COMMISSION DECISION of 12 July 1995 setting up a Committee of Senior Labour Inspectors (95/319/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas a Group of Senior Labour Inspectors has informally been in operation since 1982; Whereas the Commission communication (1) on its programme concerning safety, hygiene and health at work envisages the formalization of regular meetings of this Group; Whereas the Council conclusions of 21 December 1992 on the effective implementation and enforcement of Community legislation in the area of social affairs (2) invite the Member States and the Commission to encourage and support continued close cooperation between members of the Group, with due regard to the principle of subsidiarity; Whereas the Commission communication (3) on its programme concerning safety, hygiene and health at work provides for the formalization of the Group of Senior Labour Inspectors as a Committee; Whereas the Council resolution of 16 June 1994 on the development of administrative cooperation on the implementation and enforcement of Community legislation in the internal market (4) develops an approach to administrative cooperation between the Member States and between these and the Commission, based on obligations of mutual assistance and transparency and on the principles of proportionality and confidentiality; Whereas this approach should also be adopted in implementing and enforcing Community social legislation in the field of health and safety at work in particular as stated in the Commission's White Paper on European social policy ( § 10B) and the medium Term Social Action Programme; Whereas the identification, analysis and resolution of practical problems related to implementing, and monitoring the enforcement of, secondary Community legislation on health and safety at work fall mainly within the competence of national labour inspection services and require close cooperation between those services and the Commission; Whereas the Committee of Senior Labour Inspectors, by virtue of its long experience, constitutes an appropriate framework for monitoring, on the basis of close cooperation between its members and the Commission, the effective and equivalent enforcement of secondary Community law on health and safety at work, and for the rigorous analysis of the practical questions involved in monitoring the enforcement of legislation in this field; Whereas this Decision does not conflict with the obligations of the Member States arising under the ILO Labour Inspection Convention of 11 July 1947 (No 81), HAS DECIDED AS FOLLOWS: Article 1 1. The Commission shall be assisted by a Committee of Senior Labour Inspectors, hereinafter referred to as the Committee. 2. The Committee shall consist of representatives of the labour inspection services of the Member States. Article 2 1. The Commiteree shall give its opinion to the Commission, either at the Commission's request or on its own initiative, on all problems relating to the enforcement by the Member States of Community law on health and safety at work. 2. Due to the diversity of the responsibilities of the national labour inspection services, which may go beyond the area of health and safety at work, the Committee, at the request of the Commission or on its own initiative, shall also provide its opinion on matters covering other areas of Community social legislation which have an impact on health and safety at work. 3. The Committee shall propose to the Commission any initiative which it considers appropriate to encourage the effective enforcement of Community law on health and safety at work, notably by means of a closer cooperation between the national labour inspection systems. Article 3 The Committee, in assisting the Commission, shall work towards the achievement of the following objectives: 1. defining common principles of labour inspection in the field of health and safety at work and developing methods of assessing the national systems of inspection in relation to those principles; 2. promoting improved knowledge and mutual understanding of the different national systems and practices of labour inspection, the methods and legal frameworks for action; 3. developing exchanges between national labour inspection services of their experiences in monitoring the enforcement of secondary Community law on health and safety at work, so as to ensure its consistent enforcement throughout the Community; 4. promoting exchanges for labour inspectors between national administrations and the setting up of training programmes for inspectors; 5. drawing up and publishing documents to facilitate the activities of labour inspectors; 6. developing a reliable and efficient system of rapid information exchange between labour inspectorates on all problems encountered in monitoring the enforcement of Community legislation in the field of health and safety at work; 7. establishing active cooperation with labour inspectorates of third countries, so as to promote the work done by the Community on health and safety at work and to assist in resolving any cross-border problems; 8. studying the possible impact of other Community policies on labour inspection activities relating to health and safety at work and working conditions. Article 4 The Committee shall set up a three-year programme, whereby the individual activities to be undertaken shall be specified each year, taking into account the evaluation of the activities undertaken the previous year. Article 5 1. The Committee shall consist of two representatives from each Member State. 2. The members of the Committee shall be nominated by the Commission on a proposal from the Member States. 3. The term of office of the members of the Committee shall be three years. Their appointment shall be renewable. 4. A member's term of office shall end before the expiry of the three-year period with his or her resignation or death, or following a communication to the Commission from the Member State concerned indicating that the term of office is to be terminated. 5. Members shall not receive payment for their work. Article 6 The list of the members shall be published by the Commission in the Official Journal of the European Communities for information purposes. Article 7 1. The Committee shall be chaired by a representative of the Commission. 2. The chairman shall be assisted by two vice-chairmen chosen from amongst the members from the two Member States holding the Presidency of the Council in the year concerned. 3. The chairman and the two vice-chairmen shall constitute the Bureau. 4. The Bureau shall prepare and organize the work of the Committee in conjunction with the Commission's services, which shall function as secretariat to the Committee, Bureau and working groups referred to in Article 9. Article 8 1. The Committee may, in accordance with the representative of the Commission, set up working groups. 2. Experts shall take part in the deliberations only in respect of the item for which they have been invited to attend. Article 9 1. The Committee may, in accordance with the representative of the Commission, set up working groups. 2. The working groups shall be chaired by a member of the Committee and shall consist of members of the Committee and/or experts, as necessary. The working groups shall report to the plenary session of the Committee. Article 10 1. The Committee and the Bureau shall be convened by the chairman of the Committee, either at this own initiative or at the request of one-third of the members of the Committee. The Committee shall meet at least twice a year. 2. Representatives of the Commission shall take part in the meetings of the Committee and the working groups. Article 11 1. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shall be given. 2. The Committee's deliberations shall not be followed by a vote. 3. The Committee's conclusions shall be set out in writing. In the event of differences of opinion within the members of the Committee, a written statement of the views expressed shall be submitted to the Commission. Article 12 1. The Committee shall submit an annual report to the Commission on its activities, especially on any problem relating to the enforcement or to the monitoring of the enforcement of secondary Community law on health and safety at work. 2. The Commission shall forward that report to the Council, the European Parliament, the Economic and Social Committee and to the Advisory Committee on Safety, Hygiene and Health Protection at Work. Article 13 Without prejudice to the provisions of Article 214 of the Treaty, the members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or its working groups, where the Commission or a member of the Committee asks for the information given or the opinion requested to be kept confidential. In such cases, meetings shall be attended by the members of the Committee and the representatives of the Commission only. Done at Brussels, 12 July 1995. For the Commission PÃ ¡draig FLYNN Member of the Commission (1) OJ No C 28, 3. 2. 1988, p. 3. (2) OJ No C 49, 19. 2. 1993, p. 6. (3) COM (95) 282 final. (4) OJ No C 179, 1. 7. 1994, p. 1.